Citation Nr: 1640146	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  09-02 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to an initial compensable rating for hypertension prior to February 28, 2014, and in excess of 10 percent on and after February 28, 2014.

3.  Entitlement to a rating in excess of 20 percent for cervical spine rotary subluxation of C2 on C1.

4.  Entitlement to a rating in excess of 20 percent for low back strain.

5.  Entitlement to an increased rating for left ulnar neuropathy, currently evaluated as 20 percent disabling prior to January 14, 2015, and 10 percent disabling as of January 14, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to July 1981 in the United States Coast Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

On his May 2016 VA Form 9, the Veteran requested a videoconference hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing before the Board in accordance with his request.  

The Veteran should be notified in writing of the date, time, and location of the hearing before the Board.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




